DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites identifying similarities between processing stages of a first time- dependent formation data set processed using a first migration analysis and a second time-dependent formation data set processed using a second migration analysis; normalizing the first time-dependent formation data set and the second time-dependent formation data set; adjusting the second time-dependent formation data set to align the second time-dependent formation data set with the first time-dependent formation data set according to identified zones to cause the second time-dependent formation data set to match the first time-dependent formation data set in the identified zones; identifying a number of minimum adjustments from adjusting the second time-dependent formation data set and the first time-dependent formation data set; determining a location of a saturated subterranean formation based on identified minimum adjustments; and causing a production characteristic of a well to be adjusted based on the location of the saturated subterranean formation. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2-8 recite(s) wherein the first migration analysis is derived from post stack time or depth migration and the second migration analysis is derived from post stack migration of an alternate processing methodology.  wherein normalizing the first time- dependent formation data set and the second time-dependent formation data set comprises executing a function on the first time-dependent formation data set and the second time-dependent formation data set to remove dimension components.  wherein adjusting the second time- dependent formation data set comprises: initializing adjustment parameters; and modifying the second time-dependent formation data set by one or more of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the adjustment parameters.  wherein the operations further comprise: calculating an impedance difference between the modified second time- dependent formation data and the first time-dependent formation data set; determining, based on the impedance difference, whether a local minimum impedance is reached; and modifying the adjustment parameters in response to determining that a local minimum impedance has not been reached.  wherein the adjustment parameters are one or more of a shift distance, a rotation vector, angle of tilt, scaling factor or a rotation angle.  wherein identifying the number of minimum adjustments comprises: identifying a global minimum error; determining the minimum adjustments based on the global minimum error; modifying the adjusted second time-dependent formation data set by one or more of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the minimum adjustments; converting a result of modifying the adjusted second time-dependent formation data to original dimensions; and  2018-IPM-102496 U1 US23/27 Attorney Docket: 061429-1164096 wherein determining the location of the saturated subterranean formation based on identified minimum adjustments includes determining the location based on the converted result of modifying the adjusted second time-dependent formation data.  wherein causing a production characteristic of a well to be adjusted includes modifying a production plan to increase productivity. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 9 recites identifying similarities between processing stages of a first time- dependent formation data set processed using a first migration analysis and a second time-dependent formation data set processed using a second migration analysis; normalizing the first time-dependent formation data set and the second time-dependent formation data set; adjusting the second time-dependent formation data set to align the second time-dependent formation data set with the first time-dependent formation data set according to identified zones to cause the second time-dependent formation data set to match the first time-dependent formation data set in the identified zones; identifying a number of minimum adjustments from adjusting the second time-dependent formation data set and the first time-dependent formation data set; determining a location of a saturated subterranean formation based on identified minimum adjustments; and causing a production characteristic of a well to be adjusted based on the location of the saturated subterranean formation. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 9, Claim(s) 10-16 recite(s) wherein first migration analysis is derived from post stack time or depth migration and the second migration analysis is derived from post stack migration of an alternate processing methodology.  wherein normalizing the first time-dependent formation data set and the second time-dependent formation data set comprises executing a function on the first time-dependent formation data set and2018-IPM-102496 U1 US24/27 Attorney Docket: 061429-1164096 the second time-dependent formation data set to remove dimension components.  wherein adjusting the second time-dependent formation data set comprises: initializing adjustment parameters; and modifying the second time-dependent formation data set by one or more of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the adjustment parameters. further comprising: calculating an impedance difference between the modified second time- dependent formation data and the first time-dependent formation data set; determining, based on the impedance difference, whether a local minimum impedance is reached; and modifying the adjustment parameters in response to determining that a local minimum impedance has not been reached.  wherein the adjustment parameters are one or more of a shift distance, a rotation vector, angle of tilt, scaling factor or a rotation angle.  wherein identifying the number of minimum adjustments comprises: identifying a global minimum error; determining the minimum adjustments based on the global minimum error; modifying the adjusted second time-dependent formation data set by one or more of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the minimum adjustment parameters; converting a result of modifying the adjusted second time-dependent formation data to original dimensions; and  2018-IPM-102496 U1 US25/27 Attorney Docket: 061429-1164096wherein determining the location of the saturated subterranean formation based on identified minimum adjustments includes determining the location based on the converted result of modifying the adjusted second time-dependent formation data.  wherein causing a production characteristic of a well to be adjusted includes modifying a production plan to increase productivity. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 17 recites identifying similarities between processing stages of a first time- dependent formation data set processed using a first migration analysis and a second time-dependent formation data set processed using a second migration analysis; normalizing the first time-dependent formation data set and the second time-dependent formation data set; adjusting the second time-dependent formation data set to align the second time-dependent formation data set with the first time-dependent formation data set according to identified zones to cause the second time-dependent formation data set to match the first time-dependent formation data set in the identified zones; identifying a number of minimum adjustments from adjusting the second time-dependent formation data set and the first time-dependent formation data set; determining a location of a saturated subterranean formation based on identified minimum adjustments; and causing a production characteristic of a well to be adjusted based on the location of the saturated subterranean formation. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 17, Claim(s) 18-20 recite(s) wherein the operations for adjusting the second time-dependent formation data set comprises comprise operations for: initializing adjustment parameters; and modifying the second time-dependent formation data set by one or more 2018-IPM-102496 U1 US26/27 Attorney Docket: 061429-1164096 of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the adjustment parameters.  wherein the operations further comprise: calculating an impedance difference between the modified second time- dependent formation data and the first time-dependent formation data set; determining, based on the impedance difference, whether a local minimum impedance is reached; and modifying the adjustment parameters in response to determining that a local minimum impedance has not been reached.  wherein the operations for identifying the number of minimum adjustments includes operations for: identifying a global minimum error; determining the minimum adjustments based on the global minimum error; modifying the adjusted second time-dependent formation data set by one or more of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the minimum adjustment parameters; converting a result of modifying the adjusted second time-dependent formation data to original dimensions; and wherein determining the location of the saturated subterranean formation based on identified minimum adjustments includes determining the location based on the converted result of modifying the adjusted second time-dependent formation data. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a processor; and a non-transitory memory device comprising instructions that are executable by the computing device to cause the processor of the computing device to perform operations comprising:);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for evidence. See cited references for additional evidence).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-12, 14, 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NICKEL (US 6,574,563) in view of MARIN ET AL. (US 2005/0038604) (hereinafter “MARIN”).

With respect to Claims 1, 9, 17, NICKEL teaches:
identifying similarities between processing stages of a first time- dependent formation data set processed using a first migration analysis and a second time-dependent formation data set processed using a second migration analysis (See Col 1:Lines 41-57; Col 4:Lines 8-36; Col 5:Line 63-Col 6:Line 2; Col 10:Lines 16-36; See Figs. 2-3, 5A-6C); 
normalizing the first time-dependent formation data set and the second time-dependent formation data set (See Col 1:Lines 41-57; Col 4:Lines 8-36; Col 5:Line 63-Col 6:Line 2; Col 10:Lines 16-36; See Figs. 2-3, 5A-6C); 
adjusting the second time-dependent formation data set to align the second time-dependent formation data set with the first time-dependent formation data set according to identified zones to cause the second time-dependent formation data set to match the first time-dependent formation data set in the identified zones (See Col 1:Lines 41-57; Col 4:Lines 8-36; Col 5:Line 63-Col 6:Line 2; Col 10:Lines 16-36; See Figs. 2-3, 5A-6C); 
identifying a number of minimum adjustments from adjusting the second time-dependent formation data set and the first time-dependent formation data set (See Col 1:Lines 41-57; Col 4:Lines 8-36; Col 5:Line 63-Col 6:Line 2; Col 10:Lines 16-36; See Figs. 2-3, 5A-6C); 
determining a location of a saturated subterranean formation based on identified minimum adjustments (See Col 1:Lines 41-57; Col 4:Lines 8-36; Col 5:Line 63-Col 6:Line 2; Col 10:Lines 16-36; See Figs. 2-3, 5A-6C); and 
causing a production characteristic of a well to be adjusted based on the location of the saturated subterranean formation (See Col 1:Lines 41-57; Col 4:Lines 8-36; Col 5:Line 63-Col 6:Line 2; Col 10:Lines 16-36; See Figs. 2-3, 5A-6C).  
However NICKEL is silent to the language of:
a processor; and a non-transitory memory device comprising instructions that are executable by the computing device to cause the processor of the computing device to perform operations.
MARUIN further teaches:
a processor; and a non-transitory memory device comprising instructions that are executable by the computing device to cause the processor of the computing device to perform operations (See Para 0052; See Fig. 3).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify NICKEL to include a processor; and a non-transitory memory device comprising instructions that are executable by the computing device to cause the processor of the computing device to perform operations.
One of ordinary skill in the art would have been motivated to modify NICKEL because it would be beneficial to efficiently perform a series of instructions.

With respect to Claims 2, 10, NICKEL teaches:
wherein the first migration analysis is derived from post stack time or depth migration and the second migration analysis is derived from post stack migration of an alternate processing methodology (See Col 4:Lines 8-14; See Fig. 2).  

With respect to Claims 3, 11, NICKEL teaches:
wherein normalizing the first time- dependent formation data set and the second time-dependent formation data set comprises executing a function on the first time-dependent formation data set and the second time-dependent formation data set to remove dimension components (See Col 4:Lines 15-36; See Fig. 2).  

With respect to Claims 4, 12, 18, NICKEL teaches:
wherein adjusting the second time- dependent formation data set comprises: 
initializing adjustment parameters; and modifying the second time-dependent formation data set by one or more of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the adjustment parameters (See Col 6:Line 47-Col 7:Line 11; Col 8:Lines 52-61; See Fig. 4).  

With respect to Claims 6, 14, NICKEL teaches:
wherein the adjustment parameters are one or more of a shift distance, a rotation vector, angle of tilt, scaling factor or a rotation angle (See Col 8:Lines 52-61; See Fig. 4).  

With respect to Claims 8, 16, NICKEL teaches:
wherein causing a production characteristic of a well to be adjusted includes modifying a production plan to increase productivity (See Col 10:Lines 16-36; See Fig. 5A-6C).


Allowable Subject Matter
Claims 5, 7, 13, 15, 19, 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and/or 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach: 
wherein the operations further comprise: calculating an impedance difference between the modified second time- dependent formation data and the first time-dependent formation data set; determining, based on the impedance difference, whether a local minimum impedance is reached; and modifying the adjustment parameters in response to determining that a local minimum impedance has not been reached of claims 5, 13, 19;
wherein identifying the number of minimum adjustments comprises: identifying a global minimum error; determining the minimum adjustments based on the global minimum error; modifying the adjusted second time-dependent formation data set by one or more of rotating, rescaling, tilting, or translating the second time-dependent formation data set according to the first time-dependent formation data set and the minimum adjustments; converting a result of modifying the adjusted second time-dependent formation data to original dimensions; and  2018-IPM-102496 U1 US23/27 Attorney Docket: 061429-1164096 wherein determining the location of the saturated subterranean formation based on identified minimum adjustments includes determining the location based on the converted result of modifying the adjusted second time-dependent formation data of claims 7, 15, 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
STOFFA ET AL. (US 2012/0140593) teaches TIME-LAPSE SEISMIC COMPARISONS USING PRE-STACK IMAGING AND COMPLEX WAVE FIELD COMPARISONS TO IMPROVE ACCURACY AND DETAIL;
JIN ET AL. (US 2016/0299243) teaches STRUCTURE TENSOR CONSTRAINED TOMOGRAPHIC VELOCITY ANALYSIS;
CHAVARRIA ET AL. (US 2014/0257707) teaches PROGRESSIVE 3D VERTICAL SEISMIC PROFILING METHOD;
GULATI (US 2011/0218737) teaches ACTIVE NOISE INJECTION COMPUTATIONS FOR IMPROVED PREDICTABILITY IN OIL AND GAS RESERVOIR DISCOVERY AND CHARACTERIZATION;
GULATI (US 2011/0295510) teaches ACTIVE NOISE INJECTION COMPUTATIONS FOR IMPROVED PREDICTABILITY IN OIL AND GAS RESERVOIR CHARACTERIZATION AND MICROSEISMIC EVENT ANALYSIS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864